PER CURIAM.
We reverse the agency’s final order and remand for an evidentiary hearing on the amount of the overpayment to appellant. As the validity of the agency’s action depends on disputed facts, and there was no hearing regarding the overpayment amount, the final order must be reversed. § 120.68(7)(a), Fla. Stat. (2002); see Foley v. State of Fla. Dep’t. of Health, 27 Fla. L. Weekly D2029 (Fla. 4th DCA Sept. 11, 2002); McIntyre v. Seminole County Sch. Bd., 779 So.2d 639 (Fla. 5th DCA 2001).
Reversed and remanded.